     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 1 of 7



 1   WO
 2
 3                         IN THE UNITED STATES DISTRICT COURT
 4                                 FOR THE DISTRICT OF ARIZONA
 5
 6       United States of America,
 7                    Plaintiff,
                                                         No. CV 17-261-TUC-CKJ
 8       v.                                                  CR 16-1896-CKJ-(DTF)
 9       Guillermo Campos-Olvera,                                    ORDER
10                    Defendant/Movant.
11
12
13            Before the Court is Petitioner Guillermo Campos-Olvera’s Motion under 28 U.S.C.
14   § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody. (Doc. 1)
15   For the following reasons, Petitioner’s Motion is DENIED, and the Clerk of Court is
16   directed to close this case.
17                                         BACKGROUND
18            On September 18, 2016, Guillermo Campos-Olvera was arrested by United States
19   Border Patrol agents near the Village of Topawa on the Tohono O’odham Indian Nation in
20   Arizona. (Doc. 18 at 4) Petitioner was part of a larger group of suspected illegal aliens
21   who were apprehended by federal agents using the assistance of an air unit. Id. Once in
22   police custody, Petitioner admitted he was a citizen of Mexico and had illegally entered
23   the country. Id. Upon this admission, Petitioner was arrested, and he remained in police
24   custody through sentencing.
25            At his change of plea hearing, Petitioner pleaded guilty to one count of Reentry of
26   Removed Aliens under 8 U.S.C. § 1326(a) as part of a plea agreement. (Cr. Doc. 30 at 6,
27   9)1 In so doing, Petitioner affirmed that, except for the promises contained in his plea
28   1
         Citations to the underlying criminal docket are abbreviated as “(Cr. Doc. _ )”.
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 2 of 7



 1   agreement, no one had made any other promises to him. (Doc. 14-2 at 5) Petitioner also
 2   acknowledged he was aware that the sentencing judge could reject or accept the plea
 3   agreement and that he would be bound by the agreement if it was accepted. Id. at 9.
 4   Petitioner also affirmed that he understood he would not be able to appeal his sentence if
 5   the Court accepted the terms of the plea agreement. Id. at 8.
 6          After his change of plea hearing and prior to sentencing, Petitioner’s plea agreement
 7   was amended to reduce the minimum time he could potentially serve in prison from eight
 8   to zero months. (Cr. Doc. 31 at 2)
 9          At sentencing, the Court accepted Petitioner’s amended plea agreement. Id. It also
10   inquired whether Petitioner was satisfied with his attorney, if his attorney reviewed the
11   presentence report with him, and whether his attorney answered all his questions. Id. at 2-
12   3. Petitioner answered affirmatively to each question. Id. Petitioner’s counsel indicated
13   that the maximum sentencing recommendation outlined in the amended plea agreement
14   (33 months incarceration) was the result of negotiations with the prosecution. Id. at 12.
15   Counsel also acknowledged that the agreement was drafted with Petitioner’s previous 46-
16   month sentences and illegal reentries in mind. Id. at 12. In explaining its sentencing
17   determination, the Court noted Petitioner’s serious criminal history, repeated deportations
18   and returns, and a disparity in sentencing guidelines for convicted illegal aliens who failed
19   to have the same criminal background as Petitioner. Id. at 13-14. The Court sentenced
20   Petitioner to 33-months incarceration and three years of supervised release. Id. at 15.
21                                  PROCEDURAL HISTORY
22          On February 8, 2017, Petitioner was sentenced to 33 months incarceration and three
23   years supervised release for Reentry of Removed Aliens under 8 U.S.C. § 1326(a). On
24   June 6, 2017, Petition filed his Motion under 28 U.S.C. § 2255 to Vacate, Set Aside or
25   Correct Sentence by a Person in Federal Custody. (Doc. 1) On February 16, 2018, the
26   Government filed its response (Doc. 14). Petitioner failed to file a reply. This Order
27   follows.
28


                                                 -2-
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 3 of 7



 1                                     LEGAL STANDARD
 2          A prisoner in federal custody may move the court that imposed his sentence to
 3   vacate, set aside, or correct the conviction or sentence. 28 U.S.C. § 2255(a) (2008). Such
 4   relief is available only when the sentence was imposed in violation of the Constitution or
 5   laws of the United States, the court lacked jurisdiction, the sentence was greater than the
 6   maximum authorized by law, or it is otherwise subject to collateral attack. United States
 7   v. Swisher, 811 F.3d 299, 306 (9th Cir. 2016). Under section 2255, “a district court must
 8   grant a hearing to determine the validity of a petition brought under that section, ‘[u]nless
 9   the motions and the files and records of the case conclusively show that the prisoner is
10   entitled to no relief.” United States v. Blaylock, 20 F.3d 1458, 1465 (9th Cir. 1994)
11   (quoting 28 U.S.C. § 2255(b)). Section 2255, however, “is not designed to provide
12   criminal defendants multiple opportunities to challenge their sentence.” United States v.
13   Johnson, 988 F.2nd 941, 945 (9th Cir. 1993).
14                                          ANALYSIS
15          In his Motion, Petitioner alleges: (i) he was given an unexpected sentence; (ii) his
16   lawyer informed him of a sentencing range between eight and twenty-three months; (iii)
17   his lawyer failed to explain the ramifications of his plea agreement; and (iv) he was given
18   a sentence that was too long for the crime he committed, as his prior convictions were more
19   than ten-years old. (Doc. 1 at 5-8) The Government responds by arguing Petitioner’s
20   Motion should be denied because he fails to state claims upon which relief can be granted,
21   he fails to establish that but for his attorney’s errors he would have insisted on going to
22   trial, and his claim of an excessive sentence is procedurally barred. (Doc. 14 at 2)
23          I.   The Court Lacks Jurisdiction over the Petition Because it is Moot
24          As a preliminary matter, the Court notes it may take judicial notice of public records
25   available online. See United States v. Basher, 629 F.3d 1161, 1165 n.2 (9th Cir. 2011)
26   (taking judicial notice of public information available on the Bureau of Prisons web portal).
27   According to the Bureau of Prisons online Inmate Locator, Petitioner was released from
28


                                                 -3-
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 4 of 7



 1   custody on February 8, 2019.2 Because Petitioner complains about a prison sentence that
 2   was too long, and since he has been released from custody, the Court must first determine
 3   whether it has subject-matter jurisdiction over this case. See Dittman v. California, 191
 4   F.3d 1020, 1025 (9th Cir. 1999) (“[courts] have an independent obligation to address sua
 5   sponte whether [they have] subject-matter jurisdiction.”) If the Court fails to have subject
 6   matter jurisdiction over the petition, the petition is moot and must be denied. See Iron
 7   Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983) (“Federal courts lack jurisdiction
 8   to decide moot cases because their constitutional authority extends only to actual cases or
 9   controversies.”).
10          A case becomes moot when “it no longer present[s] a case or controversy under
11   Article III, § 2, of the Constitution.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). “The case-
12   or-controversy requirement demands that, through all stages of federal judicial
13   proceedings, the parties continue to have a personal stake in the outcome of the lawsuit.”
14   United States v. Verdin, 243 F.3d 1174, 1177 (9th Cir. 2001) (internal quotation marks and
15   citation omitted). While the Supreme Court declared that “[a]n incarcerated convict’s . . .
16   challenge to the validity of his conviction always satisfies the case-or-controversy
17   requirement,” Spencer, 523 U.S. at 7 (emphasis added), it added a caveat by including,
18   “[o]nce the convict’s sentence has expired, however, some concrete and continuing injury
19   other than the now-ended incarceration or parole—some ‘collateral consequence’ of the
20   conviction—must exist if the suit is to be maintained,” id.
21          In Spencer v. Kemna, 523 U.S. 1 (1998), the petitioner filed a writ of habeas corpus
22   challenging the revocation of his parole. Like Petitioner here, the Spencer petitioner failed
23   to allege he was actually innocent of his underlying conviction. Spencer, 523 U.S. at 8.
24   The Supreme Court held that the petitioner’s claim failed to satisfy the case-or-controversy
25   requirement because the collateral consequences of his parole revocation were possibilities
26   rather than certainties or even probabilities. Id. at 14-16. Specifically, the court ruled that
27
     2
28    See Inmate Locator, https://www.bop.gov/mobile/find_inmate/byname.jsp (last visited
     Jul. 20, 2020).

                                                  -4-
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 5 of 7



 1   petitioner’s argument that the revocation could be used to increase his sentence in a future
 2   proceeding was contingent upon petitioner violating the law, getting caught, and being
 3   convicted—a claim similar to one already considered and rejected by the court. Id. at 15.
 4          In Abdala v. I.N.S., 488 F.3d 1061 (9th Cir. 2007), the Ninth Circuit affirmed the
 5   district court’s dismissal of a petitioner’s claims as moot when the petitioner “challenged
 6   only the length of his detention, as distinguished from the lawfulness of the deportation
 7   order[.]” Abdala, 488 F.3d at 1062. The court held that “[d]eportation from the United
 8   States after filing a habeas petition does not necessarily moot a petitioner’s claim,” but that
 9   petitioner’s “deportation does not give rise to collateral consequences that are redressable
10   by success on his original petition.” Id. at 1063, 1065. The court also observed that the
11   petition challenged only the length of petitioner’s detention at the INS facility and that he
12   was subsequently deported six weeks later, thereby curing his complaints about the length
13   of his detention. Id. at 1065.
14          In United States v. Verdin, 243 F.3d 1174 (9th Cir. 2001), the Ninth Circuit affirmed
15   the judgment of the district court and held that a petitioner’s appeal of his criminal sentence
16   was not moot because the petitioner was in the first year of his three-year term of supervised
17   release. Verdin, 243 F.3d at 1178. The petitioner challenged his sentence on the sole
18   ground that the district court erred in imposing a two-level increase for obstruction of
19   justice. Id. at 1177. The court determined that if the petitioner’s appeal were successful,
20   he could be resentenced to a shorter period of supervised release. Id. at 1178. It also
21   concluded he could get a shorter period of supervised release because a reduction to his
22   total offense level would benefit him in resentencing. Id.
23          The Motion at hand is moot because there is no live case or controversy over which
24   the Court may proceed since Petitioner has been released from prison and likely deported.
25   Petitioner is similar to the Abdala petitioner, as he only contests the length of his
26   incarceration and has already been released from custody. Petitioner contends the length
27   of his sentence was unexpected due to the alleged fact that his lawyer originally informed
28   him that his sentence was “not going to be more than 8 to 23 months.” (Doc. 1 at 6).


                                                  -5-
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 6 of 7



 1   Petitioner’s request for relief is similar to the one in Spencer, as Petitioner fails to assert
 2   his actual innocence and only challenges the duration of his overall confinement.
 3          In contrast to the movant in Verdin, Petitioner has no personal stake in the outcome
 4   of his appeal. If Petitioner were to prevail on his Motion, there is no guarantee that he
 5   would receive a shorter term of supervised release at resentencing. See Savage v. United
 6   States, 225 F. Supp. 3d 1159, 1165 (C.D. Calif. 2016) (“At this juncture, it would be
 7   premature to intimate an opinion on the appropriate new sentence for [petitioner] if he wins
 8   habeas relief on this section 2255 motion.”). Petitioner also fails to demonstrate the
 9   existence of tangible collateral consequences sufficient to satisfy Article III’s case-or-
10   controversy requirement. In fact, Petitioner failed to respond to the Government’s answer
11   or offer any contrary arguments to its assertions.
12          Since Petitioner has been released from prison, the only collateral consequence(s)
13   he could suffer from his current term of supervised release would be if he were to illegally
14   reenter the country. Because Petitioner’s illegal reentry is purely speculative, it fails to
15   constitute a collateral consequence of his criminal sentence. As such, Petitioner fails to
16   maintain a personal stake in reducing the term of his supervised release or to demonstrate
17   a live case or controversy for the Court to address. Accordingly, his section 2255 Motion
18   is MOOT, the Motion is DENIED, and the Clerk of Court is directed to close this case.
19                            CERTIFICATE OF APPEALABILITY
20          Before Petitioner can appeal the Court’s judgment, a certificate of appealability
21   (“COA”) must issue. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
22   Rules Governing Section 2255 Cases (“The district court must issue or deny a certification
23   of appealability when it enters a final order adverse to the applicant.”) Under 28 U.S.C. §
24   2253(c)(2), a COA may issue only if the petitioner “has made a substantial showing of the
25   denial of a constitutional right.” The certificate must indicate which specific issue or issues
26   satisfy this showing. 28 U.S.C. § 2253(c)(3). With respect to claims rejected on the merits,
27   a petitioner “must demonstrate that reasonable jurists would find the district court’s
28   assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.


                                                  -6-
     Case 4:16-cr-01896-CKJ-DTF Document 33 Filed 07/23/20 Page 7 of 7



 1   473, 484 (2000). For procedural rulings, a COA will issue only if reasonable jurists could
 2   debate whether the petition states a valid claim of the denial of a constitutional right and
 3   the district court was correct in its procedural ruling. Id.
 4          Upon review of the record, and in light of the aforementioned standards, the Court
 5   concludes that a certificate shall not issue, as reasonable jurists could not debate whether
 6   the petition states a valid claim of the denial of a constitutional right and whether this Court
 7   was correct in its procedural ruling. Any future request for a COA must be addressed to
 8   the United States Court of Appeals for the Ninth Circuit. See Fed. R. App. P. 22(b).
 9
10          Accordingly, IT IS ORDERED:
11          1. Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct
12              Sentence by a Person in Federal Custody (CV 17-261, Doc. 1; CR 16-1896, Doc.
13              28) is DENIED.
14          2. Case No. CV 17-261 is DISMISSED.
15          3. A Certificate of Appealability shall not issue.
16          4. The Clerk of Court shall enter judgment accordingly and close Case No.
17              CV 17-261
18
19          Dated this 23rd day of July, 2020.
20
21
22
23
24
25
26
27
28


                                                  -7-
